Order entered February 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00704-CR

                               MARK DAVID SMITH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1111101-Y

                                             ORDER
       Appellant’s February 17, 2014 motion for inclusion in the record of the trial court’s

certification of his right to appeal is GRANTED.

       The trial court is ORDERED to file, within FOURTEEN DAYS of the date of this

order, a supplemental clerk’s record containing the certification of appellant’s right to appeal.


                                                       /s/    LANA MYERS
                                                              JUSTICE